IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0473
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARMAND ISAVIA ANTHONY ROLLINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Armand Rollins appeals the district court’s denial of his motion to dismiss.

AFFIRMED.



      Patrick W. O’Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


MAY, Judge.

       On November 4, 2019, the State charged Armand Rollins with escape. On

February 3, 2020, Rollins moved to dismiss based on the ninety-day speedy trial

rule. See Iowa R. Crim. P. 2.33(2)(b). The district court denied the motion. After

a trial on the minutes, the court found Rollins guilty. On appeal, Rollins argues the

court abused its discretion by failing to grant his motion to dismiss.1 We affirm.

I. Background

       On November 4, 2019, Rollins was arrested on outstanding warrants. The

same day, the State filed, and the court approved, a trial information charging

Rollins with one count of escape. Also on November 4, the court entered an order

scheduling Rollins’s “arraignment and plea” for November 14. And the court

appointed counsel.

       The court arraigned Rollins around 10:00 a.m. on November 14. The

proceeding was not reported.         The court entered no order following the

arraignment.

       Later that day, counsel and Rollins asked the court to take an unscheduled

(“off-schedule”) guilty plea. Beginning at 11:27 a.m., the court made the following

record:

             THE COURT: This is the State of Iowa v. Armand Rollins,
       FECR214618. Defendant appeared this morning for an arraignment.
       During arraignment he discussed with his counsel entering a plea of

1 In the alternative, Rollins argues counsel was ineffective. But in 2019, the Iowa
legislature amended Iowa Code section 814.7 (2019) to preclude ineffective-
assistance claims on direct appeal. Our supreme court has held that these
amendments apply to defendants who were sentenced on or after July 1, 2019.
State v. Macke, 933 N.W.2d 226, 233 (Iowa 2019). Rollins was convicted and
sentenced in February 2020. So section 814.7 precludes consideration of Rollins’s
ineffective-assistance claim.
                                          3


      guilty in this matter, also possibly admitting to violations of probation.
      I agreed to do a plea today. Upon further review of this file and other
      files, including the probation matters, I identified that the defendant
      was facing twenty years on the probation revocation matters
      consecutive to the five years on an escape, so he would, if we
      proceeded today, be sentenced to serve twenty-five years. It is clear
      that the defendant—I don’t want to proceed with undue haste here.
      I want the defendant to take some time to discuss this with his
      counsel, see what—so he fully understands exactly what he’s facing
      and what other options he may have before simply accepting the
      twenty-five-year prison term. Do you understand that, Mr. Rollins?
               THE DEFENDANT: Yes, sir.
               THE COURT: I’m not trying to hold you here in jail any longer,
      but I want you to take some time and fully understand exactly what
      you’re looking at and what your options are before you simply accept
      that sentence; okay? Is that okay?
               THE DEFENDANT: Yes, sir.
               THE COURT: All right. And that’s what we’re going to do. All
      right.

      The court entered no order following the unscheduled plea hearing.2

      On January 28, 2020, the court entered an order scheduling a plea hearing

for February 3. Rollins and counsel appeared for the February 3 hearing.

      The transcript from February 3 reads like a fairly-typical guilty plea hearing.

With the assistance of counsel, the court and Rollins (1) placed the plea agreement

on the record; (2) confirmed Rollins’s interest in immediate sentencing;

(3) confirmed Rollins’s education, fluency with English, sobriety, physical and

mental health, citizenship, and probation and parole status; (4) discussed the

possible punishments Rollins faced; (5) discussed the nature of the escape

charge; (6) discussed the many trial rights Rollins waived by pleading guilty; and

(7) confirmed the factual basis for Rollins’s plea to the escape charge.



2  Because the unscheduled plea hearing was reported, the court reporter properly
filed a memorandum and certificate in compliance with Iowa Rule of Civil
Procedure 1.903(3).
                                         4


      Then, in an apparent effort to bring the plea hearing to a conclusion, the

court asked these questions:

              THE COURT: Do you have any questions about the
      constitutional rights or the trial rights that I just discussed with you?
              THE DEFENDANT: No, sir.
              THE COURT: All right. Now, [defense counsel] here has been
      appointed to represent you in this matter. Have you had enough time
      to talk with her about your case?
              THE DEFENDANT: Yes, sir.
              THE COURT: Are you satisfied with the representation she
      has provided for you?
              THE DEFENDANT: Yes, sir.
              THE COURT: Do you need any additional time or have any
      additional questions of her before I take your plea?
              THE DEFENDANT: No, sir.

(Emphasis added.)

      Before the court could accept the plea, though, defense counsel asked for

an opportunity to speak with Rollins. The court granted counsel’s request. After

a conference with Rollins, counsel made this record:

              DEFENSE COUNSEL: Your Honor, I was just doing some
      quick math here and it appears that this is the ninety-first day. This
      is a strange case that was never—We came for arraignment, we
      were going to do a plea that day, [the court] did not want to do it. I
      thought we were within the ninety when it got set for today. Just
      doing some quick math, this is the ninety-first day and I feel I would
      be neglecting my obligation as his attorney to represent him if I didn’t
      bring that to the court’s attention. I spoke with him and I believe that
      we may be filing a motion to dismiss instead.
              THE COURT: Okay. So we’ll stop the plea. Shall we do his
      arraignment?
              PROSECUTOR: No, because, see, my notes back from [the
      court] was I believe he was arraigned because this is an email that
      the court reporter had gotten—the court reporter emailed him the
      next day. I believe he was arraigned and it was stated at that point
      in time that he wanted to plead guilty. So that’s why we’re here today.
      That’s why it was not set on the trial docket, so.
              THE COURT: Okay.
              PROSECUTOR: He was arraigned. But I don’t—I don’t know.
      [The court] never did an order, that was the problem.
                                            5


               DEFENSE COUNSEL: I was at his arraignment because he
       did want to plead guilty at the time of the arraignment, but [the court]
       told him he would not do the plea that day so then [the court]
       arraigned him instead so we didn’t—we didn’t do a plea and at that
       point we just left it for—We did the arraignment and if I wanted to
       bring him in for a plea, I could try to arrange that, was my recollection.
       But we tried to do a plea that day with [the court] and [the court] didn’t
       want to do the plea that day just because of the—him facing the
       twenty years with the additional five, [the court] thought it was too
       quick for him to make that decision and [the court] didn’t want to do
       it that day. So he was arraigned but [the court] never did an order.
               THE COURT: And he still had his right to a speedy trial.
               DEFENSE COUNSEL: Correct.
               PROSECUTOR: And [the court] was supposed to do an order
       and [the court] was supposed to be setting it for further proceedings
       and it didn’t get set.
               THE COURT: So what do you want me to set this for?
               PROSECUTOR: I’d set it for trial tomorrow.
               DEFENSE COUNSEL: That’s fine.

       Later that day, Rollins filed a motion to dismiss and a waiver of jury trial.

The court entered orders scheduling a hearing on Rollins’s motion and a non-jury

trial, both for the next day, February 4.

       On February 4, the court heard arguments on Rollins’s motion. The court

concluded that Rollins’s expressed plan to plead guilty constituted “good cause”

and excused the State from bringing defendant to trial within ninety days after

indictment. See Iowa R. Crim. P. 2.33(2)(b). So the court denied Rollins’s motion.

Then the court conducted a trial on the minutes of testimony.

       On February 5, the court entered an order finding Rollins guilty of escape,

a class “D” felony under Iowa Code section 719.4(1) (2019). On February 20, the

court sentenced Rollins. This appeal followed.

II. Standard of Review

       “We review a district court’s application of the procedural rules governing

speedy trial for correction of errors at law.” State v. McNeal, 897 N.W.2d 697, 703
                                           6


(Iowa 2017). “The district court’s findings of fact are binding upon us if supported

by substantial evidence.” Id. “We review a district court’s determination whether

the State carried its burden to show good cause for the delay for abuse of

discretion.” Id. “Nevertheless, a district court only has ‘circumscribed’ discretion

to hold a trial beyond the ninety-day deadline.” Id. (citation omitted).

III. Analysis

       Rollins contends the district court abused its discretion by refusing to

dismiss the escape charge pursuant to Iowa Rule of Criminal Procedure 2.33(2)(b).

We disagree.

       Rule 2.33(2)(b) provides:

       If a defendant indicted for a public offense has not waived the
       defendant’s right to a speedy trial the defendant must be brought to
       trial within 90 days after indictment is found or the court must order
       the indictment to be dismissed unless good cause to the contrary be
       shown.

       “Iowa court rules have the force and effect of laws, and therefore ‘we

interpret rules in the same manner we interpret statutes.’” State v. Mootz, 808
N.W.2d 207, 221 (Iowa 2012) (citation omitted). So we find the meaning of rules

in their words. See Doe v. State, 943 N.W.2d 608, 610 (Iowa 2020) (noting “in

questions of statutory interpretation, ‘[w]e do not inquire what the legislature

meant; we ask only what the statute means’” and “[t]his is necessarily a textual

inquiry as only the text of a piece of legislation is enacted into law” (citation

omitted)).

       Rule 2.33(2)(b) says “the court must order the indictment to be dismissed”

unless the State brings “the defendant . . . to trial within 90 days after indictment is

found.” But rule 2.33(2)(b) also contains two exceptions. Dismissal is not required
                                          7


if (1) the defendant has “waived the defendant’s right to a speedy trial” or (2) the

State shows “good cause.”3 See Iowa R. Crim. P. 2.33(2)(b).

       The trial information against Rollins was filed and approved on November

4, 2019. So, for purposes of rule 2.33(2)(b), we treat November 4 as the date the

“indictment” was “found.” Iowa R. Crim. P. 2.5(1) (“All indictable offenses may be

prosecuted by a trial information.”); Iowa R. Crim. P. 2.5(5) (“The term ‘indictment’

embraces the trial information, and all provisions of law applying to prosecutions

on indictments apply also to informations, except where otherwise provided for by

statute or in these rules, or when the context requires otherwise.”); see, e.g., State

v. Johnson, No. 18-1874, 2020 WL 1548474, at *1 (Iowa Ct. App. Apr. 1, 2020)

(“The rule applies to charges brought by trial information as the term ‘indictment’

embraces the trial information and the term ‘found’ means approved by the court

and filed.”).

       The ninetieth day after November 4 was February 2. But February 2 was a

Sunday. So, by operation of Iowa Code section 4.1(34), the time available to bring

Rollins to trial was extended through Monday, February 3.           See Iowa Code

§ 4.1(34) (“In computing time, the first day shall be excluded and the last included,

unless the last falls on Sunday, in which case the time prescribed shall be extended

so as to include the whole of the following Monday.”); see also Johnson, 2020 WL
3 Cases also describe “delay attributable to the defendant” as a third exception.
State v. Taylor, 881 N.W.2d 72, 76 (Iowa 2016) (“We have held that under the rule,
a criminal charge must be dismissed if trial is not commenced within ninety days
of the charging instrument ‘unless the State proves (1) defendant’s waiver of
speedy trial, (2) delay attributable to the defendant, or (3) “good cause” for the
delay.’”).
                                          8


1548474, at *2 n.2 (applying section 4.1(34) to calculate the speedy-trial deadline

under rule 2.33(2)(b)).

       As explained, though, the State did not bring Rollins to trial by February 3.

So the question now is whether one of rule 2.33(2)(b)’s exceptions can apply

because (1) Rollins “waived the defendant’s right to a speedy trial” or (2) the State

has shown “good cause” for the delay. In its brief, the State focuses on “good

cause.” We follow that lead.

       Like most words and phrases, “good cause” can mean different things in

different contexts. See, e.g., Henry S. Noyes, Good Cause Is Bad Medicine for

the New E-Discovery Rules, 21 Harv. J.L. & Tech. 49, 73–75 (2007) (discussing

the “numerous good cause standards” in the Federal Rules of Civil Procedure). In

the context of rule 2.33(2)(b), our courts have “made it clear that good cause

‘focuses on only one factor: the reason for the delay.’” McNeal, 897 N.W.2d at 704

(citation omitted). “Yet because any ‘delay cannot be evaluated entirely in a

vacuum,’ we also consider surrounding circumstances such as the length of the

delay, whether the defendant asserted [their] right to a speedy trial, and whether

prejudice resulted from the delay.” Id. (citation omitted).

       Hence, as [our supreme court has] explained, these surrounding
       circumstances essentially operate on a sliding scale:
             The shortness of the period, the failure of the
             defendant to demand a speedy trial, and the absence
             of prejudice are legitimate considerations only insofar
             as they affect the strength of the reason for delay. This
             means that, to whatever extent the delay has been a
             short one, or the defendant has not demanded a
             speedy trial, or is not prejudiced, a weaker reason will
             constitute good cause. On the other hand, if the delay
             has been a long one, or if the defendant has demanded
             a speedy trial, or is prejudiced, a stronger reason is
             necessary to constitute good cause.
                                          9
Id. (quoting State v. Miller, 637 N.W.2d 201, 205 (Iowa 2001)).

       In this case, the “surrounding circumstances” generally favor the State and,

therefore, require only a “weaker reason” to “constitute good cause.” See id.

Rollins was tried only one day late. We struggle to imagine a shorter delay. Nor

is there reason to think Rollins was prejudiced by the one-day delay. See id.

(noting “most, if not all, cases justifying reversal based on speedy-trial violations

involve delays numbering weeks or months, not days” (citation omitted)).

       The record is less clear as to whether Rollins demanded a speedy trial. At

the hearing on Rollins’s motion to dismiss, his counsel told the court she had

demanded speedy trial at the arraignment. But we find no independent record of

a demand. And the State told the court “[t]here was no demand because [the

defense was] indicating at arraignment that [Rollins] wanted to plead guilty.”

       In any event, we believe the “strength” of the State’s “reason for delay” is

substantial. See id. Our courts have found that a defendant’s expressed interest

in pleading guilty can constitute good cause for the State to “discontinue[ ] trial

preparations.” Johnson, 2020 WL 1548474, at *3 (citation omitted) (recognizing

there is little need for the parties to prepare for trial when the defendant suggests

they intend to plead guilty); see State v. LaMar, 224 N.W.2d 252, 254 (Iowa 1974)

(“Negotiations between the prosecution, defense counsel and defendant toward

obtaining a guilty plea may constitute good cause for delaying trial of defendants.”);

see also McNeal, 897 N.W.2d at 707 (describing LaMar as “a case in which we

found plea negotiations to constitute good cause for a trial delay past the speedy

trial deadline”).
                                        10


       In his brief, though, Rollins claims “[t]he State’s assumption” that he “was

pleading guilty was unreasonable.” And yet it is undisputed that (1) at arraignment,

Rollins asked to plead guilty; (2) the State left the arraignment with the

understanding Rollins was going to plead guilty;4 (3) later the same morning,

Rollins again tried to plead guilty; (4) the State left that second hearing with the

understanding Rollins was going to plead guilty; and (5) on February 3, Rollins all

but completed a thorough guilty plea colloquy. So we think the State had every

reason to expect Rollins would plead guilty. And we think the State was not

obligated to push Rollins toward a trial that was apparently unnecessary—because

Rollins’s expected guilty plea would eliminate the need for any trial. See State v.

McGee, 211 N.W.2d 267, 268 (Iowa 1973) (“A guilty plea voluntarily and

intelligently made by a defendant [constitutes] an admission of guilt and when

accepted by the court constitutes a conviction of the highest order.” (citation

omitted)).


4The following colloquy occurred during the hearing on the motion to dismiss:
              THE COURT: All right. And so is it fair to say that regardless
      of what [the court] did or didn’t do, if [the court] was to follow what
      [the court] was supposed to do by way of the directive at that time at
      ten in the morning, coupled with the directive of what was going to
      happen at 11:27 in the morning when the actual formal record was
      made, both those hearings concluded with the understanding that
      this was going to be set for further proceedings?
              DEFENSE COUNSEL: I don’t know that I would call it further
      proceedings. I would call it doing an off-schedule plea.
              THE COURT: Okay.
              DEFENSE COUNSEL: Because I never asked to have it set
      for further proceedings.
              THE COURT: Right. But so the State walked out of both those
      proceedings at least with the impression that he was going to be
      entering a plea, albeit off the schedule?
              DEFENSE COUNSEL: Correct.
(Emphasis added.)
                                  11


The district court did not abuse its discretion. We affirm.

AFFIRMED.